Per Curiam.
The defendant was allowed a writ of certiorari to review the judgment of a District Court in landlord and tenant proceedings in favor of the landlord and against the tenant.
The only ground upon which such a writ will go in a tenancy case is want of jurisdiction shown either in the affidavit on which the summons is allowed, or in the proof of jurisdictional facts. This record contains no evidence, except some exhibits which do not appear to have been proved or admitted in evidence.
The want of jurisdiction is urged because the notice to quit was for the first day of the month while the term expired on the last. There is nothing in this point, as tenant was entitled to remain the entire month and not required to vacate until the last day had passed, nor to'give possession until the first of the succeeding month.
The next point is that three dajrs’ notice of demand of possession was not promptly served' after termination of tenancy, and did not specify the cause of the termination; but this applies only where the sole reason for termination is the disorderly conduct of tenant, which is not the ground of this proceeding, which is expiration of term, and has no *390application to this case. The-prosecutor relies on chapter 340 of 1920; but that act is not constitutional where it affects the rights of landlords and tenants. Zweig v. Tiffany, 95 N. J. L. 45.
The argument that the landlord must perfect his right between April and October and that as the last notice (three days) was served after October first, the landlord’s right to possession was not perfected before October first has no force, as the tenant’s right to such a demand notice does not apply here, as the landlord had perfected his right to terminate the tenancy when he gave the three months’ notice.
The writ will be dismissed, with costs.